DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 6,095,850).
In regard to claim 1, Liu discloses a power strip 1 comprising: 
at least one socket 3a, 3b, 3c; and
a display unit 4 configured to display information of a device plugged into the at least one socket.



In regard to claim 3, Liu discloses the display unit 4 comprises at least one display screen, and wherein the at least one display screen corresponds to the at least one socket.

In regard to claim 4, Liu discloses the display unit 4 comprises a display screen.

In regard to claim 11, Liu discloses at least one switch circuit 5 configured to control an electrical connection between the at least one socket and a power input terminal of the power strip 1.

In regard to claim 12, Liu discloses the at least one switch circuit 5 is configured to be turned on or off under the control of the user terminal.

Claim(s) 1-9, 11-14, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0225246 A1).
In regard to claim 1, Huang et al. discloses a power strip 1 comprising: 
at least one socket 21; and
a display unit 19 configured to display information of a device plugged into the at least one socket 21.

In regard to claim 2, Huang et al. discloses the information comprises a location of the device.



In regard to claim 4, Huang et al. discloses the display unit 19 comprises a display screen.

In regard to claim 5, Huang et al. discloses at least one identification component 211 configured to identify the at least one socket 21.

In regard to claim 6, Huang et al. discloses the at least one identification component identifies the at least one socket 21 using a shape 171-173 (see fig. 7 and 7A).

In regard to claim 7, Huang et al. discloses the at least one identification component 211 comprises an indicator light.

In regard to claim 8, Huang et al. discloses an information acquisition circuit (figures 1A and 1B) coupled to the display unit 19 and configured to acquire information of the device.

In regard to claim 9, Huang et al. discloses the information acquisition circuit comprises a communication circuit 15, 151, 5a (fig. 1A) configured to communicate with a user terminal 50 (fig. 1D) to acquire information of the device from the user terminal 50.

In regard to claim 11, Huang et al. discloses at least one switch circuit SW configured to control an electrical connection between the at least one socket 21 and a power input terminal of the power strip 1.

In regard to claim 12, Huang et al. discloses the at least one switch circuit SW is configured to be turned on or off under the control of the user terminal.

In regard to claim 13, Huang et al. discloses the information acquisition circuit comprises a detection circuit 5a configured to detect information of the device (para. [0040]).

In regard to claim 14, Huang et al. discloses the detection circuit comprises a device connection state detection circuit configured to detect whether the device is plugged into the at least one socket 21 (lines 14-26 of para.[0035]).

In regard to claim 16, Huang et al. discloses the detection circuit comprises a device electrical parameter detection circuit and a memory 16, wherein the device electrical parameter detection circuit is configured to detect an electrical parameter of the device, and wherein the memory 16 is configured to store a corresponding relationship between the electrical parameter of the device and the information of the device (para. [0035]).

In regard to claim 18, Huang et al. discloses a display control circuit 11, 19 (fig. 1A) configured to control the display unit to display the connection state of the device, and configured to, when the device connection state detection circuit detects that the device is removed from the at least one socket 21, control the display unit 19 to stop displaying information of the device.

In regard to claim 19, Huang et al. discloses the information acquisition circuit comprises an information input circuit 11, 163, 211 (fig. 1A) configured to input information of the device plugged into the at least one socket 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Miller et al. (US 2017/0070090 A1).
In regard to claim 10, Huang et al. does not disclose the communication circuit comprises a wireless network communication module.
	Miller et al. discloses the communication circuit (figures 1 and 2) comprises a wireless network communication module 236 (para. [0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang et al. by constructing the wireless network communication module as disclosed by Miller et al. since the wireless nature of such networks allow users to access network resources from nearly any convenient location within their primary networking environment.

In regard to claim 17, Huang et al. does not disclose the device electrical parameter detection circuit comprises at least one of a voltage sensor or a current sensor.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang et al. by constructing the current sensor as disclosed by Miller et al. in order to provide a smart power strip.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. In view of O’Keeffe (US 9,389,769).
In regard to claim 15, Huang et al. does not disclose the device connection state detection circuit comprises a piezoelectric sensor.
	O’Keeffe discloses a vibration sensor such as a MEMs device or a piezoelectric sensor can sense user interaction with touch sensitive surface 140 and faceplate 170 (Col. 20, lines 10-15)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang et al. by constructing the wireless network communication module as disclosed by O’Keeffe since piezoelectric sensors are wide frequency bandwidth, high sensitivity, high signal-to-noise ratio, simple structure, reliable operation and light weight.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Ricciuti (US 2017/0193793 A1).

Ricciuti discloses the current sensing device 100 also includes one or more instances of display 206 located on cover plate 114, wherein the display 206 is a touch screen (para. [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huang et al. by constructing the touch screen as disclosed by Ricciuti since touchscreens help devices operate much better and faster, thinking about where the mouse is on the page and navigating it takes time you probably don't even realise.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





Tdt
4/19/2021

/THO D TA/Primary Examiner, Art Unit 2831